DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/11/2021 has been entered.

Response to Arguments
The amendment filed on 06/11/2021 has been accepted and entered. Accordingly, Claims 27, 32 and 37 have been amended. 
Claims 27-41 are currently pending. 
Applicant’s arguments filed on 06/11/2021 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 28, 30, 32, 33, 35, 37, 38 and 40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hall et al. [hereinafter as Hall], US 2015/0180945 A1 in view of Bhaskaran et al. [hereinafter as Bhaskaran], US 2017/0126618 A1.
Regarding claim 27, Hall discloses wherein a method performed by a core network device with a control plane function (Fig.2 [0039], method performed by core network (CN) device with a control plane communication function), the method comprising:
receiving a Policy and Charging Control (PCC) rule from a policy function (Fig.2-3 [0045]-[0046], the core network device GGSN/PGW/CGW is receiving a Policy and Charging Control (PCC) rule from a PCRF 212 policy function/local policy), the PCC rule containing information related to a data traffic accessing a local network (Fig.3 [0044]-[0045], the PCC rule includes a data traffic accessing a local network and Fig.2-3 [0053], data traffic for accessing a local network RAN cloud implemented by the AS platform 150 and Fig.2-3 [0059], data traffic routing the local gateway node); 
selecting a user plane function located at an access network site, the user plane function being selected based on location configuration of the user plane function (Fig.1-2 [0037], selecting a user plane data function the local gateway node 120 located at the network node 100/an access network site, the user plane data function being selected based on co-location configuration of certain nodes e.g., on the basis of a common base platform, Fig.6 [0077]-[0078], selecting a downlink user plane data function LGW located at the network node 100/an access network site, the user plane data function being selected based on GTP-U tunnel location configuration and Fig.8 [0107], CGW 210 is selecting a user plane IP address and TEID/function of eNB located at the network node 100/an access network site, the user plane data function being selected based on location configuration of the user plane function); and
providing the information to the user plane function (Fig.4-5 [0064], forwarding/providing the control plane signaling information to the user plane function/LGW over the GTP-U tunnel for the UE and Fig.6-11 [0123], local gateway node 120’ is co-located/located at the RNC 130 access network and Fig.3 [0044], co-locating/locating the local gateway node 120’ with the RNC 130).
	Even though Hall discloses selecting a user plane function located at an access network site, the user plane function being selected based on location configuration of the user plane function, in the same field of endeavor, Bhaskaran teaches wherein selecting a user plane function located at an access network site, the user plane function being selected based on location configuration of the user plane function (Fig.1A-B [0056], selecting a user plane function by PGW-U selection algorithm, the user plane function being selected based on user location information (ULI) configuration of data plane/user plane entity selection function and Fig.2 [0070], the ULI location configuration of the user plane).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall to incorporate the teaching of Bhaskaran in order to provide for changing a user plane entity (e.g., PGW-U, SGW-U) during mobility more efficiently than the existing SIPTO based solution.
	It would have been beneficial to perform data plane entity selection by each of the SGW-C 118 and the PGW-C 124 themselves. For example, if an SGW and PGW are deployed in a control and user plane split architecture as shown in FIGS. 1A-1B, then a PGW-C (e.g., PGW-C 124) can be configured to subscribe for User Location Information (ULI) change notifications with the MME 112. Similarly, PGW-C 124 can execute a PGW-U selection algorithm to determine if a PGW-U relocation is needed and, if so, allocate a new PGW-U S5U FTEID for a newly selected PGW-U and can allocate a new UE PDN IP address corresponding to the newly selected PGW-U as taught by Bhaskaran to have incorporated in the system of Hall to provide for optimal resource allocation in the data plane. (Bhaskaran, Fig.1A-1B [0032], Fig.1A-B [0056] and Fig.2 [0070])

Regarding claim 28, Hall and Bhaskaran disclosed all the elements of claim 27 as stated above wherein Hall further discloses controlling the user plane function to detect the data traffic (Fig.2-3 [0059], PGW/CGW is controlling the user plane function/local gateway to detect the data traffic and Fig.8-10 [0113], GTP-U user plane function detection and Fig.2-3 [0046], Gx reference point for application traffic detection and control).


Regarding claim 30, Hall and Bhaskaran disclosed all the elements of claim 27 as stated above wherein Hall further discloses the core network device is directly connected to the policy function via an interface (Fig.2 [0038], the core network device CN/PGW/CGW is directly connected to the policy function PCRF 212 via a Gx interface).

Regarding claim 32, Hall discloses wherein a method performed by a device with a policy function (Fig.2 [0038], method performed by a policy and charging rules function PCRF 212 device), the method comprising: 
communicating with a core network device with a control plane function (Fig.2 [0039], PCRF 212 is communicating with a core network (CN) device GGSN/PGW/ CGW with a control plane function);
transmitting a Policy and Charging Control (PCC) rule to the core network device (Fig.2-3 [0045]-[0046], the PCRF 212 policy function/local policy is transmitting a Policy and Charging Control (PCC) rule to the core network device GGSN/PGW/CGW), the PCC rule containing information related to a data traffic accessing a local network (Fig.3 [0044]-[0045], the PCC rule includes a data traffic accessing a local network and Fig.2-3 [0053], data traffic for accessing a local network RAN cloud implemented by the AS platform150 and Fig.2-3 [0059], data traffic routing the local gateway node), wherein the information is provided by the core network device to a user plane function located at an access network site (Fig.4-5 [0064], the information is provided by the CGW to a user plane function/LGW over the GTP-U tunnel for the UE and Fig.6-11 [0123], local gateway node 120’ is co-located/located at the RNC 130 access network site and Fig.3 [0044], co-locating/ locating the local gateway node 120’ with the RNC 130), wherein the user plane function is selected based on location configuration of the user plane function by the core network device (Fig.1-2 [0037], the user plane data function being selected based on co-location configuration of certain nodes e.g., on the basis of a common base platform, Fig.6 [0077]-[0078], the user plane data function is selected based on GTP-U tunnel location configuration of a downlink user plane data function by the core network CGW device and Fig.8 [0107], the user plane data function is selected based on location configuration of a downlink user plane data function by the core network CGW device).
	Even though Hall discloses wherein the user plane function is selected based on location configuration of the user plane function by the core network device, in the same field of endeavor, Bhaskaran teaches wherein the user plane function is selected based on location configuration of the user plane function by the core network device (Fig.1A-B [0056], by PGW-U selection algorithm, the user plane function is selected based on user location information (ULI) configuration of data plane/user plane entity selection function by the core network device PGW-C and Fig.2 [0070], the ULI location configuration of the user plane).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall to incorporate the teaching of Bhaskaran in order to provide for changing a user plane entity (e.g., PGW-U, SGW-U) during mobility more efficiently than the existing SIPTO based solution.
	It would have been beneficial to perform data plane entity selection by each of the SGW-C 118 and the PGW-C 124 themselves. For example, if an SGW and PGW are deployed in a control and user plane split architecture as shown in FIGS. 1A-1B, then a PGW-C (e.g., PGW-C 124) can be configured to subscribe for User Location Information (ULI) change notifications with the MME 112. Similarly, PGW-C 124 can execute a PGW-U selection algorithm to determine if a PGW-U relocation is needed and, if so, allocate a new PGW-U S5U FTEID for a newly selected PGW-U and can allocate a new UE PDN IP address corresponding to the newly selected PGW-U as taught by Bhaskaran to have incorporated in the system of Hall to provide for optimal resource allocation in the data plane. (Bhaskaran, Fig.1A-1B [0032], Fig.1A-B [0056] and Fig.2 [0070])

	
Regarding claim 33, Hall and Bhaskaran disclosed all the elements of claim 32 as stated above wherein Hall further discloses the user plane function is controlled by the core network device to detect the data traffic (Fig.2-3 [0059], the user plane function/local gateway is controlled by the core network CN PGW/CGW to detect the data traffic and Fig.8-10 [0113], GTP-U user plane function detection and Fig.2-3 [0046], Gx reference point for application traffic detection and control).

Regarding claim 35, Hall and Bhaskaran disclosed all the elements of claim 32 as stated above wherein Hall further discloses the core network device is directly connected to the policy function via an interface (Fig.2 [0038], the core network device CN/PGW/CGW is directly connected to the policy function PCRF 212 via a Gx interface).

Regarding claim 37, Hall discloses wherein a core network device with a control plane function (Fig.2 [0039], core network (CN) device with a control plane communication function), the core network device comprising (Fig.2 [0039], core network (CN) device includes S5/S8 interface):
a transceiver configured to receive a Policy and Charging Control (PCC) rule from a policy function (Fig.2-3 [0045]-[0046], a transceiver of the core network device GGSN/PGW/CGW is receiving a Policy and Charging Control (PCC) rule from a PCRF 212 policy function/local policy), the PCC rule containing information related to a data traffic accessing a local network (Fig.3 [0044]-[0045], the PCC rule includes a data traffic accessing a local network and Fig.2-3 [0053], data traffic for accessing a local network RAN cloud implemented by the AS platform 150 and Fig.2-3 [0059], data traffic routing the local gateway node); and
a controller configured to select a user plane function located at an access network site, the user plane function being selected based on location configuration of the user plane function (Fig.1-2 [0037], selecting a user plane data function the local gateway node 120 located at the network node 100/an access network site, the user plane data function being selected based on co-location configuration of certain nodes e.g., on the basis of a common base platform, Fig.6 [0077]-[0078], selecting a downlink user plane data function LGW located at the network node 100/an access network site, the user plane data function being selected based on GTP-U tunnel location configuration and Fig.1 [0028], processor/controller and Fig.8 [0107], CGW 210 is selecting a user plane IP address and TEID/function of eNB located at the network node 100/an access network site, the user plane data function being selected based on location configuration), wherein the transceiver is further configured to provide the information to the user plane function (Fig.4-5 [0064], the CGW is forwarding/providing the control plane signaling information to the user plane function/LGW over the GTP-U tunnel for the UE and Fig.6-11 [0123], local gateway node 120’ is co-located/located at the RNC 130 access network and Fig.3 [0044], co-locating/locating the local gateway node 120’ with the RNC 130).
	Even though Hall discloses a controller configured to select a user plane function located at an access network site, the user plane function being selected based on location configuration of the user plane function, in the same field of endeavor, Bhaskaran teaches wherein a controller configured to select a user plane function located at an access network site, the user plane function being selected based on location configuration of the user plane function (Fig.1A-B [0056], selecting a user plane function by PGW-U selection algorithm, the user plane function being selected based on user location information (ULI) configuration of data plane/user plane entity selection function and Fig.12 processor/controller and Fig.2 [0070], the ULI location configuration of the user plane).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall to incorporate the teaching of Bhaskaran in order to provide for changing a user plane entity (e.g., PGW-U, SGW-U) during mobility more efficiently than the existing SIPTO based solution.
	It would have been beneficial to perform data plane entity selection by each of the SGW-C 118 and the PGW-C 124 themselves. For example, if an SGW and PGW are deployed in a control and user plane split architecture as shown in FIGS. 1A-1B, then a PGW-C (e.g., PGW-C 124) can be configured to subscribe for User Location Information (ULI) change notifications with the MME 112. Similarly, PGW-C 124 can execute a PGW-U selection algorithm to determine if a PGW-U relocation is needed and, if so, allocate a new PGW-U S5U FTEID for a newly selected PGW-U and can allocate a new UE PDN IP address corresponding to the newly selected PGW-U as taught by Bhaskaran to have incorporated in the system of Hall to provide for optimal resource allocation in the data plane. (Bhaskaran, Fig.1A-1B [0032], Fig.1A-B [0056] and Fig.2 [0070])

Regarding claim 38, Hall and Bhaskaran disclosed all the elements of claim 37 as stated above wherein Hall further discloses controller configured to control the user plane function to detect the data traffic (Fig.2-3 [0059], PGW/CGW is controlling the user plane function/local gateway to detect the data traffic and Fig.8-10 [0113], GTP-U user plane function detection and Fig.2-3 [0046], Gx reference point for application traffic detection and control).

Regarding claim 40, Hall and Bhaskaran disclosed all the elements of claim 37 as stated above wherein Hall further discloses the core network device is directly connected to the policy function via an interface (Fig.2 [0038], the core network device CN/PGW/CGW is directly connected to the policy function PCRF 212 via a Gx interface).



Claims 29, 31, 34, 36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. [hereinafter as Hall], US 2015/0180945 A1 in view of Bhaskaran et al. [hereinafter as Bhaskaran], US 2017/0126618 A1 further in view of Sharma et al. [hereinafter as Sharma], US 2016/0057788 A1.
Regarding claim 29, Hall and Bhaskaran disclosed all the elements of claim 27 as stated above. 
	However, Hall and Bhaskaran does not specifically disclose the data traffic comprises service data flows, in the same field of endeavor, Sharma teaches wherein the data traffic consists of service data flows (Fig.1-2 [0023], the data traffic consists of service data flows (SDF) in the user plane traffic and Fig.1-2 [0024], the PCC rules contain service data flows (SDF) information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall and Bhaskaran to incorporate the teaching of Sharma in order to provide high-speed data and voice communication.
	It would have been beneficial to communicate the policy and charging decisions to the Policy and Charging Enforcement Function (PCEF) or PGW in the form of PCC rules, which contain Service Data Flow (SDF) information that allows identification of IP traffic, charging parameters that are used to charge this traffic, and quality-of-service (QoS) parameters to be applied to the IP traffic that the SDF filters identify as taught by Sharma to have incorporated in the system of Hall and Bhaskaran to provide for an identification and location system for computers on networks. (Sharma, Fig.1 [0004], Fig.1-2 [0023], and Fig.1-2 [0024])

Regarding claim 31, Hall and Bhaskaran disclosed all the elements of claim 27 as stated above wherein Hall further discloses the policy function communicates with an Application Function (AF) (Fig.2 [0038], the policy function communicates with an Application Function (AF) via the Rx interface).
	Even though Hall and Bhaskaran disclosed the policy function communicates with an Application Function (AF), in the same field of endeavor, Sharma teaches wherein the policy function communicates with an Application Function (AF) (Fig.1-2 [0024], the policy function communicates with an Application Function (AF) via the Rx interface 60). 	                                                                                                 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall and Bhaskaran to incorporate the teaching of Sharma in order to provide high-speed data and voice communication.
	It would have been beneficial to use the PGW 50 which also has an SGi interface 56 to a Packet Data Network (PON) including an interface node called an Application Function (AF) 58 that does not support IPv6 in this example as taught by Sharma to have incorporated in the system of Hall and Bhaskaran to provide for an identification and location system for computers on networks. (Sharma, Fig.1 [0004], Fig.1-2 [0023], and Fig.1-2 [0024])  


Regarding claim 34, Hall and Bhaskaran disclosed all the elements of claim 32 as stated above.	                                                                                                           	However, Hall does not specifically disclose the data traffic comprises service data flows, in the same field of endeavor, Sharma teaches wherein the data traffic comprises service data flows (Fig.1-2 [0023], the data traffic consists of service data flows (SDF) in the user plane traffic and Fig.1-2 [0024], the PCC rules contain service data flows (SDF) information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall and Bhaskaran to incorporate the teaching of Sharma in order to provide high-speed data and voice communication.
	It would have been beneficial to communicate the policy and charging decisions to the Policy and Charging Enforcement Function (PCEF) or PGW in the form of PCC rules, which contain Service Data Flow (SDF) information that allows identification of IP traffic, charging parameters that are used to charge this traffic, and quality-of-service (QoS) parameters to be applied to the IP traffic that the SDF filters identify as taught by Sharma to have incorporated in the system of Hall and Bhaskaran to provide for an identification and location system for computers on networks. (Sharma, Fig.1 [0004], Fig.1-2 [0023], and Fig.1-2 [0024])

Regarding claim 36, Hall and Bhaskaran disclosed all the elements of claim 32 as stated above wherein Hall further discloses communicating with an Application Function (AF) (Fig.2 [0038], the policy function communicates with an Application Function (AF) via the Rx interface).
	Even though Hall and Bhaskaran disclosed communicating with an Application Function (AF), in the same field of endeavor, Sharma teaches wherein the policy function communicates with an Application Function (AF) (Fig.1-2 [0024], the policy function communicates with an Application Function (AF) via the Rx interface 60).                                                        	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall and Bhaskaran to incorporate the teaching of Sharma in order to provide high-speed data and voice communication.
	It would have been beneficial to use the PGW 50 which also has an SGi interface 56 to a Packet Data Network (PON) including an interface node called an Application Function (AF) 58 that does not support IPv6 in this example as taught by Sharma to have incorporated in the system of Hall and Bhaskaran to provide for an identification and location system for computers on networks. (Sharma, Fig.1 [0004], Fig.1-2 [0023], and Fig.1-2 [0024])  

Regarding claim 39, Hall and Bhaskaran disclosed all the elements of claim 37 as stated above. 
	However, Hall and Bhaskaran does not specifically disclose the data traffic comprises service data flows, in the same field of endeavor, Sharma teaches wherein the data traffic consists of service data flows (Fig.1-2 [0023], the data traffic consists of service data flows (SDF) in the user plane traffic and Fig.1-2 [0024], the PCC rules contain service data flows (SDF) information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall and Bhaskaran to incorporate the teaching of Sharma in order to provide high-speed data and voice communication.
	It would have been beneficial to communicate the policy and charging decisions to the Policy and Charging Enforcement Function (PCEF) or PGW in the form of PCC rules, which contain Service Data Flow (SDF) information that allows identification of IP traffic, charging parameters that are used to charge this traffic, and quality-of-service (QoS) parameters to be applied to the IP traffic that the SDF filters identify as taught by Sharma to have incorporated in the system of Hall and Bhaskaran to provide for an identification and location system for computers on networks. (Sharma, Fig.1 [0004], Fig.1-2 [0023], and Fig.1-2 [0024])

Regarding claim 41, Hall and Bhaskaran disclosed all the elements of claim 37 as stated above wherein Hall further discloses the policy function communicates with an Application Function (AF) (Fig.2 [0038], the policy function communicates with an Application Function (AF) via the Rx interface).
	Even though Hall and Bhaskaran disclosed the policy function communicates with an Application Function (AF), in the same field of endeavor, Sharma teaches wherein the policy function communicates with an Application Function (AF) (Fig.1-2 [0024], the policy function communicates with an Application Function (AF) via the Rx interface 60). 	                                                                                             	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hall and Bhaskaran to incorporate the teaching of Sharma in order to provide high-speed data and voice communication.
	It would have been beneficial to use the PGW 50 which also has an SGi interface 56 to a Packet Data Network (PON) including an interface node called an Application Function (AF) 58 that does not support IPv6 in this example as taught by Sharma to have incorporated in the system of Hall and Bhaskaran to provide for an identification and location system for computers on networks. (Sharma, Fig.1 [0004], Fig.1-2 [0023], and Fig.1-2 [0024])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. (Pub. No.: US 2015/0110121 A1) teaches Method for Processing Information, Forwarding Plane Device and Control Plane Device.

Hahn (U.S Patent. No.: US 10638376 B2) teaches RAN based Gateway Functions.

Rajagopalan et al. (U.S Patent. No.: US 9473928 B2) teaches Methods and Systems, Computer Readable Media for Policy-Based Local Breakout (LBO).

Tamura et al. (Pub. No.: US 2007/0249339 A1) teaches Mobile Communication System for Matching Resource Amount of Core Network Bearer and Resource Amount of Visited Network Bearer.

Bosch et al. (Pub. No.: US 2016/0050580 A1) teaches System and Method for Distribution of Radio Channel State and Base Station Congestion State in a Network Environment.

Sahai et al. (U.S Patent. No.: US 8605655 B1) teaches Policy and Charging Control Rule Precedence Mapping in Wireless Connectivity Access Network.

Karampatsis et al. (Pub. No.: US 2018/0220327 A1) teaches User-Plane Congestion Management.

Tomici et al. (U.S Patent. No.: US 9894556 B2) teaches Methods, System and Apparatus for Managing and/or Enforcing policies for Managing Internet protocol (‘IP”) Traffic among Multiple Accesses of a Network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414